IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  74,970


EX PARTE MICHAEL BLANCHARD BOYER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM TARRANT COUNTY



 Per Curiam.


O P I N I O N


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code of
Criminal Procedure.  Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was
convicted of theft from a person and sentenced to eight years imprisonment.  Applicant did not
appeal this conviction.
	Applicant contends, inter alia, that he has been denied time credit toward the expiration
of his sentence for time spent in confinement in Tarrant County pursuant to a pre-revocation
or blue warrant.
	The trial court has found that Applicant is entitled to twenty-four days of time credit for
the period of time he spent in confinement on a pre-revocation warrant, from April 24, 2001
to May 17, 2001.  After a review of the record, we have determined that the trial court's
finding is correct. Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App. 1988). Therefore,
the Texas Department of Criminal Justice shall credit Applicant's sentence in cause number
0487358D from the 213th District Court of Tarrant County, Texas with twenty-four days of
flat time credit.  Applicant's remaining claim is denied.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division, Review and Release Division, and the Board of Pardons and
Paroles Division.

DELIVERED:   June 30, 2004 
DO NOT PUBLISH